Oo co a DH WN BR WH PO &

ww YN NY NY WN NY WN WN NO HB eee Oe Oe ee eee
oY KN NW Be WH NY KF CO OO OA DR mA FB WHO KF OO

Case 4:19-cr-06063-SmJ ECF No. 24 _ filed 11/08/19 PagelD.69 Page 1 of 2

‘i PLED IN THE
9, DISTRICT COURT
GASTERN DISTRICT OF WASHINGTON

NOV 08 2019
SEAN F. McAVOY, CLERK
RICHLAND, WASHINGTON:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

PUTY

UNITED STATES OF AMERICA, No. 4:19-CR-6063-SMJ-1

Plaintiff,

ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - INDICTMENT

VS.
MONICA PESINA,
Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the:

@ Indictment
QO) First/Second/Third/Fourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be
confronted by the United States’ witnesses and to have witnesses attend
on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 
oOo wmOa nN DH mH FW PY &

Nw WN WH KH NY WN NY WN WN HH He He Oe eRe ee ee ee
on NN BW NY KH CO CO WAH DA wn FB WwW HH KH OC

 

 

Case 4:19-cr-06063-Sh4J ECF No. 24 _ filed 11/08/19 PagelD.70 Page 2 of 2

7. My right, if 1 am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

 

 

 

 

 

pate: 11/8/2019
Interpreter Signature
Mow roh-t Cer
Interpreter Printed Name Defendant Signature’
MONICA PESINA
Defendant Printed Name

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 

 
